Opinion by
Mr. Justice Green,
In the case of Morewood Avenue, 159 Pa. 20, we said: “As we have repeatedly decided, the doctrine of assessment for benefits, to pay for public improvements, can only be defended upon the ground that the benefits are local and essentially peculiar to the very property assessed, and then it can only be done once. This can only be the case when the property assessed abuts directly upon the line of the improvement. Having their own 'burthens to bear in tliis respect the owners cannot be subjected to the discharge of similar_bu^eM_Ju^^qtbei'^" "properties, whether situate on the sanie street or in. the sanie neighborhood..’’,. This.ruling, made after much deliberation and the most mature consideration, disposes of the present contention. Our reasons for holding this doctrine were most fully set forth in the case referred to and it is not necessary to repeat them now. The property in question in the present case does not abut upon the line of the improvement and therefore is not subject to an assessment for benefits. We are of opinion that the learned court below was entirely correct in sustaining the exceptions, to the report of viewers.
Decree affirmed.